EXHIBIT 9
               Redacted [Government Informant]




                                      Redacted [Government Informant]




                                  Redacted [Government Informant]




                Redacted [Government Informant]




Redacted [Government Informant]
Redacted [Government Informant]




                Redacted [Government Informant]




                                                             Redacted [Government Informant]




                           Redacted [X.Z.]




                           Redacted [Government Informant]




            Redacted [Government Informant]




                            Redacted [Government Informant]
          Redacted [X.Z.]




Redacted [X.Z.]
